— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered July 18, 1988, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the factual recitation of his plea was deficient is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Furthermore, the record establishes that the defendant knowingly, voluntarily and intelligently pleaded guilty with the assistance of competent *478counsel. There is no indication that the guilty plea was improvident or baseless and, accordingly, it was properly accepted by the court (see, People v Asencio, 143 AD2d 917; People v Caban, 131 AD2d 863).
Similarly without merit is the defendant’s contention that the court improperly imposed a more severe sentence than that promised when the guilty plea was entered. The court clearly and unequivocally conditioned the promised sentence upon the defendant’s appearance in court on the scheduled date. The defendant nevertheless failed to appear. His proffered explanations for his failure to appear were vague, unsubstantiated and insufficient (see, People v Asencio, supra). Accordingly, the court properly imposed a more severe sentence, which we note, added a total of only three months to the minimum term originally promised upon the entry of his plea. Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.